o*v-/r
                                 ELECTRONIC RECORD




COA #      05-12-01537-CR                        OFFENSE:        19.02


           Mark Lynn Milligan v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    363rd Judicial District Court


DATE: 12/30/2014                   Publish: NO   TC CASE #:      F11-27465-W




                         IN THE COURT OF CRIMINAL APPEALS


          Mark Lynn Milligan v. The State of
STYLE:   Texas                                        CCA#:
                                                                      OW-I?
         PKO s£                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:
DATE:      Oih&jzfij?                                SIGNED:                             PC:_
JUDGE:      "M. LCvlaJ*—                              PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD